Citation Nr: 0713971	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-40 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of the 10 percent assigned for diabetic peripheral neuropathy 
of the right lower extremity. 

2.  Entitlement to an initial disability evaluation in excess 
of the 10 percent assigned for diabetic peripheral neuropathy 
of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from September 1968 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office, in pertinent part 
granting service connection and assigning a separate 10 
percent evaluation for diabetic peripheral neuropathy of each 
lower extremity, effective from the October 30, 2003, date of 
service connection for these disorders.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran's service-connected peripheral neuropathy of each 
lower extremity is secondary to his service-connected 
diabetes mellitus.  The RO service connected both the 
diabetes mellitus and the peripheral neuropathy of the lower 
extremities by the same rating action in March 2004, and the 
veteran brought this appeal as to only the initial ratings 
assigned for the lower extremity disorders.  

With regard to procedural notices to the veteran during his 
claim, the Veterans Claims Assistance Act of 2000 (VCAA) 
enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159, 3.326(a). 

In the present case, the veteran was sent a detailed four-
page VCAA development letter, with five pages of attachments, 
in November 2003.  Moreover, the August 2004 (mailed in 
September 2004) Statement of the Case (SOC), and the January 
2006 Supplemental SOC issued in this case each provided the 
veteran with another adjudication of the claim and an 
additional 60 days to submit more evidence.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  Finally, in April 
2006, in response to an RO inquiry, the veteran responded 
that he had no other information or evidence to submit, and 
asked that the appeal be decided. 

To whatever extent the Court's recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires further notice 
and/or assistance, the Board is confident that the RO will 
address such issues on remand.

The veteran underwent a VA examination to address his 
diabetes mellitus condition in January 2004.  That examiner 
noted the veteran's complaints of numbness and pins and 
needles sensations in the lower extremities from the knees 
downward, which symptoms the examiner noted were affirmed 
upon examination.  Examination also revealed evidence of 
disesthesia and paresthesias in the lower extremities.
 
At another January 2004 VA examination specifically to 
address neurological conditions, the examiner found evidence 
of neuritis and neuralgia in both lower extremities.  The 
veteran reported both disesthesia and paresthesias and some 
associated loss of sensory perception, as well as some 
interference with walking due to constant numbness.  The 
examiner addressed additional limitation of functioning due 
to pain only with regard to limitation of motion of joints, 
concluding that this additional limitation was from zero to 
five percent.  

Upon a VA treatment examination in June 2004, deep tendon 
reflexes were intact and symmetrical, sensory nerve function 
was grossly intact, and gait was normal.  

Upon an official examination with electrodiagnostic studies 
in March 2005, the veteran complained of numbness, tingling, 
and burning sensation below the knees, burning sensation on 
the lateral surfaces of the feet, and numbness and achiness 
of the feet.  While he also complained of decreased joint 
mobility at that examination, those symptoms were not 
attributed to the diabetic peripheral neuropathy.  The 
examiner noted that the veteran had diminished pinprick 
sensation below the knees, and ankle jerk reflexes were 
absent bilaterally.  The examiner concluded that both the 
examination and electrodiagnostic (EMG) testing were 
consistent with 

peripheral neuropathy, and that this peripheral neuropathy 
was more likely due to the veteran's diabetes mellitus rather 
than other causes, with no evidence of lumbar radiculopathy.  
However, EMG testing was reflective of normal muscle group 
functioning.  Hence, neuromuscular impairment due the 
diabetes mellitus-related peripheral neuropathy was not 
shown.  

The veteran submitted a statement in November 2004 informing 
that the tingling sensation he had experienced with the 
peripheral neuropathy in his lower extremities had since 
changed to "extremely intense pain," which was present all 
the time and intensified in his feet when they were touch, or 
when socks or shoes are put on.  He added that he could not 
walk for more than three or four minutes without having to 
stop due to greatly increased pain.  These levels of pain 
were not reported at the January 2004 VA examinations.  At 
the March 2005 official electrodiagnostic examination, the 
examiner failed to address the severity of the veteran's 
peripheral neuropathy.  A further VA examination is 
accordingly in order, to address both current findings, and 
to provide an opinion as to the severity of the veteran's 
bilateral lower extremity peripheral neuropathy.  

In addition, in his November 2004 statement, the veteran 
informed of private treatment and evaluation records that 
have not been requested by VA or otherwise associated with 
the claims file.  Specifically, the veteran reported current 
treatment by a private podiatrist, as well as screening tests 
that he underwent in October 2003 for experimental treatment.  
He informs that he did not qualify for the experimental 
treatment, but the screening revealed significant neuropathy.  
According, with the veteran's  assistance, pursuant to the 
VCAA, the RO should attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask what treatments and/or 
hospitalizations he has undergone for his 
peripheral neuropathy of the lower 
extremities.  He should be informed of the 
relative duties, for him and for VA, in 
developing his claim, pursuant to the 
VCAA.  He should be requested to provide 
appropriate authorization and assistance 
to obtain treatment records not yet 
obtained, including those from his private 
podiatrist and results of a screening in 
October 2003 for experimental treatment, 
both as reported by the veteran in a 
submitted November 2004 statement.

a.  He should be asked to provide a 
statement addressing how his condition 
has affected his ability to work or 
perform other activities, and should be 
asked to provide supporting statements 
from relevant parties, such as current 
or former employers, fellow workers, 
and treatment providers, to address 
functional impairment, and also to 
support special circumstances of his 
peripheral neuropathy, such as 
prolonged periods of hospitalization or 
special work incapacity.  He should 
also be asked to provide any available 
documentation of the frequency and 
duration of any periods of incapacity 
due to his bilateral peripheral 
neuropathy of the lower extremities.

b.  Any indicated development should be 
pursued, and all records and responses 
received should be associated with the 
claims folder.

2.  With appropriate authorization (if 
obtainable), all indicated private 
treatment records or screenings or tests 
and all unobtained VA treatment records 
should be obtained and associated with the 
claims folder, together with any negative 
replies. 

3.  Thereafter, the veteran should be 
afforded a VA neurological examination to 
address the nature and extent of his 
diabetic peripheral neuropathy of each 
lower extremity.  The claims file must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examination report should reflect that 
such review is accomplished.  The examiner 
should review past treatment and 
evaluation records, including records of 
VA examinations in January 2004 and June 
2004, and electrodiagnostic findings in 
March 2005.  All necessary, non-invasive 
special studies or tests, including EMG 
tests, if necessary, are to be done and 
all findings described in detail.  For 
each lower extremity, the examiner should 
answer the following:

What is the extent of diabetic 
neurological impairment, what is its 
severity, and how and to what degree 
does it impair functioning of the foot, 
leg, standing and ambulation, and the 
veteran as a whole.  

4.  Thereafter, the RO should readjudicate 
the remanded claims de novo.  Staged 
ratings should be considered to address 
initial schedular evaluations, pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with an 
SSOC and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


